Citation Nr: 0001601	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952, and from February 1956 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's claim for entitlement to service connection for 
tinnitus was denied in an April 1999 rating decision.  He has 
not submitted a Notice of Disagreement for this issue, and it 
is not on appeal to the Board. 


FINDING OF FACT

The veteran currently has level I hearing for the right ear, 
and level II hearing for the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.87, Code 6100 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for his bilateral hearing loss.  He states that he 
has experienced difficulty with his hearing for many years.  
Currently, he has to listen to the television at a very high 
volume in order to understand what is being said. 

Initially, the Board finds that the veteran claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for bilateral hearing loss was established in a June 1995 
rating decision.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.  The zero 
percent evaluation was confirmed in a November 1997 rating 
decision.  The veteran submitted a Notice of Disagreement 
with this decision in November 1997, which led to the current 
appeal.  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the Board 
is able to evaluate this claim under the new regulations 
without prejudice to the veteran, and will proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

The veteran was afforded a VA audiological examination in 
November 1994.  He had pure tone thresholds of 55, 35, 65, 
and 90 decibels for the right ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The pure tone thresholds for the 
left ear were 45, 50, 85, and 95 decibels at the same 
frequencies.  The average pure tone threshold for the right 
ear was 61 decibels, and speech discrimination was 96 
percent.  The average pure tone threshold for the left ear 
was 68 decibels, and speech discrimination was 92 percent.  
This constitutes level II hearing for the right ear, and 
level II hearing for the left ear.  When applied to the 
tables within the regulations, this merits a zero percent 
evaluation under both the old and new regulations.  38 C.F.R. 
§ 4.85, Code 6100 (1998); 38 C.F.R. § 4.85, Code 6100 (1999).  

The veteran was afforded an additional audiological 
examination in August 1997.  He had pure tone thresholds of 
45, 35, 60, and 85 decibels for the right ear at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The pure 
tone thresholds for the left ear were 40, 50, 75, and 90 
decibels at the same frequencies.  The average pure tone 
threshold for the right ear was 56 decibels, and speech 
discrimination was 96 percent.  The average pure tone 
threshold for the left ear was 63 decibels, and speech 
discrimination was 96 percent.  This constitutes level I 
hearing for the right ear, and level II hearing for the left 
ear.  When applied to the tables within the regulations, this 
merits a zero percent evaluation under both the old and new 
regulations.  38 C.F.R. § 4.85, Code 6100 (1998); 38 C.F.R. 
§ 4.85, Code 6100 (1999).  

The Board finds that entitlement to an increased evaluation 
for the veteran's bilateral hearing loss is not warranted.  
The Board notes the veteran's sincere belief that his hearing 
loss is severe enough to merit a compensable evaluation, and 
has carefully considered his testimony before the undersigned 
member of the Board at the November 1999 hearing.  However, 
the evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The only possible interpretation of 
the most recent evidence is that the veteran's hearing loss 
is at level I for the right ear, and level II for the left 
ear, and that, therefore, a compensable rating is not 
warranted.  The veteran's hearing loss has not progressed 
significantly in the recent past, when comparing the 
audiological evaluations from 1994 and 1997, and in fact the 
degree of impairment was less on the most recent audiometric 
testing.  The provisions of 38 C.F.R. § 4.86 have been 
considered, but an exceptional pattern of hearing was not 
indicated by the findings of the November 1994 or August 1997 
VA audiometric examination.  Therefore, entitlement to a 
compensable evaluation for bilateral hearing loss is not 
demonstrated. 


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

